         Case 1:20-cv-03005-RMP       ECF No. 17    filed 11/17/20   PageID.1706 Page 1 of 4




1

2
                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT

3                                                                         EASTERN DISTRICT OF WASHINGTON



                                                                           Nov 17, 2020
4                                                                              SEAN F. MCAVOY, CLERK



5                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7        KIMBERLY K. B.,
                                                        NO: 1:20-CV-3005-RMP
8                                   Plaintiff,
                                                        ORDER ADOPTING REPORT AND
9              v.                                       RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                    Defendant.
12

13            BEFORE THE COURT is United States Magistrate Judge Mary K. Dimke’s

14   Report and Recommendation (“R & R”), ECF No. 14 (Oct. 27, 2020), to deny

15   Plaintiff Kimberly B.’s 1 motion for summary judgment, ECF No. 10, and grant

16   Defendant Commissioner of Social Security’s (the “Commissioner’s”) cross-motion

17   for summary judgment, ECF No. 11. On October 30, 2020, Plaintiff timely objected

18   to the R & R. ECF No. 15. The Commissioner responded to the objection on

19

20
     1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial.
21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
      Case 1:20-cv-03005-RMP      ECF No. 17    filed 11/17/20   PageID.1707 Page 2 of 4




1    November 10, 2020. ECF No. 16. The Court has reviewed the R & R, the

2    Commissioner’s objections and the parties’ other submissions, the relevant law, and

3    is fully informed.

4          Upon objection to a magistrate's report and recommendation, district courts

5    review de novo “those portions of the report or specified proposed findings or

6    recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court

7    applies the overarching legal standard that the Social Security Commissioner's final

8    determination that a claimant is not disabled must be upheld if: (1) the “proper legal

9    standards” have been applied; and (2) “substantial evidence in the record as a whole”

10   supports that determination.” Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir.

11   1986). In objecting to Judge Dimke’s recommended disposition of Plaintiff’s

12   appeal, Plaintiff argues that the Court should reverse the Administrative Law

13   Judge’s (“ALJ”) decision because there was harmful error in evaluating medical

14   opinion evidence and assessing Plaintiff’s testimony. ECF No. 15 at 2. The

15   Commissioner responds that Plaintiff merely reiterates the arguments that she made

16   in moving for summary judgment. ECF No. 16 at 1.

17         Having reviewed de novo the portions of the report and specified proposed

18   findings to which Plaintiff objected, the Court finds that Magistrate Judge Dimke’s

19   R & R appropriately addressed Plaintiff’s arguments regarding the medical opinion

20   evidence consistent with the relevant legal standards and the record in this case.

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
      Case 1:20-cv-03005-RMP      ECF No. 17    filed 11/17/20   PageID.1708 Page 3 of 4




1    ECF No. 14 at 11−15. Magistrate Judge Dimke found that the medical opinions at

2    issue were properly discounted after confirming that the ALJ had given specific,

3    legitimate reasons for treatment of those opinions, supported by substantial

4    evidence. Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (“Even when an

5    agency explains its decision with less than ideal clarity, we must uphold it if the

6    agency's path may reasonably be discerned.”) (internal quotation omitted).

7    Magistrate Dimke also found substantial evidence supporting each of the ALJ’s

8    reasons for discounting Plaintiff’s subjective complaints of disability. Specifically,

9    Magistrate Dimke found that the ALJ had provided clear and convincing reasons for

10   discounting Plaintiff’s subjective complaints on the basis of inconsistency with the

11   record evidence, Plaintiff’s improvement with treatment, Plaintiff’s lack of mental

12   health treatment, and Plaintiff’s activities of daily living. See ECF No. 14 at 23−28.

13         Therefore, on de novo review, this Court concludes that the ALJ’s treatment

14   of the medical opinion evidence and Plaintiff’s subjective symptom testimony do not

15   warrant remand.

16         Accordingly, the Court ADOPTS the R & R, ECF No. 14, in this matter in its

17   entirety. Consequently, IT IS HEREBY ORDERED:

18         1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

19         2. Defendant’s Motion for Summary Judgment, ECF No. 11, is GRANTED.

20         3. The District Court Clerk is directed to enter judgment for Defendant.

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 3
      Case 1:20-cv-03005-RMP     ECF No. 17    filed 11/17/20   PageID.1709 Page 4 of 4




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment as directed, provide copies to counsel, and close the file in

3    this case.

4          DATED November 17, 2020.

5
                                                 s/ Rosanna Malouf Peterson
6                                             ROSANNA MALOUF PETERSON
                                                 United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 4
